Citation Nr: 0006965	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from April 1972 
to February 1973.  This is an appeal form a June 1997 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, St. Louis, Missouri, which denied entitlement to 
service connection for tinnitus.  The rating action also 
denied entitlement to service connection for an ear condition 
and hearing loss; however, the veteran only disagreed with 
the denial of service connection for tinnitus.  Thus, that 
matter is the only issue in an appellate status.


REMAND

The veteran has maintained that he was subjected to acoustic 
trauma during service and that the trauma resulted in his 
current tinnitus.  His service records reflect that he served 
aboard the U.S.S. Racine (LST 1191) and that he was a 
gunner's mate.

The veteran's initial claim for VA disability benefits was 
submitted in December 1983.  He referred to problems 
including difficulties with his ears.  He indicated that he 
had been treated for an ear infection in June 1973 at the VA 
Hospital, West Fargo, North Dakota.  He related that he had 
also been treated at the VA Hospital, St. Louis, from 1973 to 
1983.

In March 1984 the regional office asked the VA Medical 
Center, St. Louis, to provide records of any treatment of the 
veteran from 1973 to the current time.  However, the hospital 
did not respond to the request.

In May 1984 the veteran's claim was denied by the regional 
office.

In July 1986 the veteran again submitted a claim for VA 
disability benefits.  He referred to infections involving 
both ears in 1972.  He related that he had been treated at 
the VA Medical Center, St. Louis, from 1972 to the current 
time for his ears.  He indicated that he was currently in an 
active reserve status as a member of a Naval Construction 
Battalion (Sea Bees) in Granite City, Illinois.  There are no 
medical records in the claims file pertaining to that duty.

In August 1986 the regional office advised the veteran that 
service connection for an ear problem had previously been 
denied and that the decision could only be reconsidered if he 
would submit new and material evidence showing that the 
condition was due to military service or aggravated in 
service.  

In late 1987 the veteran again claimed service connection for 
several conditions including an ear problem.  He related that 
when he was discharged from service he had gone to the VA 
Medical Center, St. Louis, in either February, March or April 
1973 and then while playing baseball around the United States 
he had ear problems and had gone to the VA Hospital in either 
South Dakota or Fargo, North Dakota, in June 1973.

In a January 1988 rating action the regional office again 
denied entitlement to service connection for an ear 
condition.

In February 1997 the veteran submitted a claim for service 
connection for ear infections, a bilateral hearing loss and 
tinnitus.

He submitted a February 1997 statement by a former teammate 
on a baseball team who indicated that they traveled together 
for about three months each summer and that the veteran often 
complained about trouble with his ears.  He recalled that 
they had taken the veteran to the VA Hospital in Fargo, North 
Dakota, to have his ears treated.

A statement by a service associate, dated in December 1996, 
reflected that they had been loaders on a 3 inch 50-cal. gun 
mount and that no ear protection was worn or offered to the 
personnel.  The veteran had related to him that he had a 
constant ringing in his ears.  The associate stated that his 
ears also rang constantly.

In April 1997 the VA medical center, Fargo was contacted and 
asked to provide any medical records of the veteran for 1973.  
That medical center advised the RO that they had no record of 
treatment of the veteran at that facility.

In June 1997 the RO found that new and material evidence had 
not been submitted to reopen his claims for service 
connection for any ear condition, including hearing loss, 
tinnitus and ear infections.  However, subsequent decisions 
by the RO are unclear as to whether they determined that the 
claim for service connection for tinnitus had been reopened.  
In June and July 1997 the veteran's representative, on his 
behalf, submitted documents which specifically disagreed with 
the denial of the claim for service connection for tinnitus.  
Since no disagreement was entered with the findings that new 
and material evidence had not been submitted on the other 
issues, they are not subject to appellate review.  38 C.F.R. 
§ 20.201.  

The veteran testified at a hearing at the regional office in 
June 1998.  He indicated that he had been second loader for a 
3-inch 50-cal. gun mount aboard ship and that he had to stand 
there with a shell in his hand to give to the first loader.  
There was no way he could protect his ears.  He related that 
about a month after he was discharged from service he went to 
the VA hospital.  About 3 or 4 months later while in South 
Dakota his ears were infected and he went to the VA hospital.  
He related that his ears began ringing during service.  He 
stated that he had also been to doctors, including 
specialists, for his ears.

The veteran submitted another statement from the former 
service associate indicating that the topic of ringing in 
their ears came up in one of their telephone conversations 
about four years previously.  The associate explained that he 
had also developed a ringing sensation in his ears and he 
also attributed it to his term in the Navy.

In July 1998 the regional office wrote to the VA Medical 
Center, St. Louis, and VA Medical Center, Sioux Falls, South 
Dakota, for any records of treatment of the veteran during 
1973 and 1974.  The VA Medical Center, Sioux Falls, advised 
that it had no records on the veteran.  The VA Medical 
Center, St. Louis, advised that the records had been retired 
or stored at various facilities, either in St. Louis, 
Pittsfield, Massachusetts, or in Kansas City, Kansas.  The 
hospital indicated that, as soon as it was able to determine 
in which facility the veteran's records had been stored, it 
would request the medical records.

In October 1998 the regional office again asked the VA 
Medical Center, St. Louis, for any records of treatment of 
the veteran during 1973 and 1974.  No response was received.

Since there are possible VA and service department medical 
records which may have a bearing on the veteran's claim, the 
VA has a duty to assist the veteran in obtaining any such 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
case is accordingly REMANDED to the regional office for the 
following action:

1.  The regional office should contact 
the VA Medical Center, St. Louis, and ask 
that that facility follow up on the July 
1998 request for copies of any medical 
records of treatment of the veteran in 
about 1973-1974.  Any records obtained 
should be associated with the claims 
file.

2.  The service department should be 
contacted and asked to provide copies of 
any medical records pertaining to the 
veteran's naval reserve service with the 
U.S.Naval Construction Battalion (Sea 
Bees) at Granite City, Illinois.

3.  The veteran should be contacted and 
asked to provide copies of any medical 
records in his possession pertaining to 
any medical diagnosis of, or evaluation 
for tinnitus. 

4.  The veteran's attempt to reopen his 
claim for service connection for tinnitus 
should then be reviewed by the regional 
office specifically to determine if new 
and amterial evidence on this issue is of 
record, and, if so, whether the claim is 
well grounded.  If the denial is 
continued on any grounds the veteran and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




